Citation Nr: 9917568	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for multiple sclerosis with optic atrophy of the 
left eye, impairment of field of vision, both eyes, currently 
evaluated as 70 percent disabling.

2.  Entitlement to assignment of a higher disability 
evaluation for weakness of the left upper extremity, 
secondary to multiple sclerosis, currently evaluated as 30 
percent disabling.

3.  Entitlement to weakness of the left lower extremity, 
secondary to multiple sclerosis, currently evaluated as 30 
percent disabling.

4.  Entitlement to assignment of a higher disability 
evaluation for post operative left ankle strain, currently 
evaluated as 20 percent disabling.

5.  Entitlement to assignment of a higher disability 
evaluation for a mood disorder, secondary to multiple 
sclerosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.

The Board notes that in February 1999, the veteran testified 
before the undersigned Acting Member of the Board, via video 
conference, and clarified that he did not wish to pursue a 
claim for a total disability rating based on individual 
unemployability, due to his service-connected disabilities. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO. 

2.  Multiple sclerosis with optic atrophy of the left eye, 
impairment of field of vision, both eyes, was productive of 
no more than right visual acuity correctable to 20/20 and 
left visual acuity correctable to 20/70, effective from 
August 1993, and is currently productive of no more than a 
field of vision average contraction of 10 in the right eye 
and 9 in the left eye, effective from July 1997.

3.  Weakness of the left upper extremity, secondary to 
multiple sclerosis, is currently productive of no more than 
severe incomplete paralysis, effective from March 1995.

4.  Weakness of the left lower extremity, secondary to 
multiple sclerosis, is currently productive of no more than 
severe incomplete paralysis, effective from March 1995.

5.  Post operative left ankle strain was productive of no 
more than moderate limitation of motion, effective from 
August 1993, and marked limitation of motion from May 1995.

6.  The veteran's mood disorder, secondary to multiple 
sclerosis, is currently productive of no more than mild 
impairment of social and industrial adaptability; his mood 
disorder is also not productive of more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.





CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a higher 
disability evaluation for multiple sclerosis with optic 
atrophy of the left eye, impairment of field of vision, both 
eyes, currently evaluated as 70 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.84a, 4.124a, Diagnostic Codes 8018-6080 
(1998).

2.  The schedular criteria for assignment of a higher 
disability evaluation for weakness of the left upper 
extremity, secondary to multiple sclerosis, currently 
evaluated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8516 (1998).

3.  The schedular criteria for assignment of a higher 
disability evaluation for weakness of the left lower 
extremity, secondary to multiple sclerosis, currently 
evaluated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8516 (1998).

4.  The schedular criteria for assignment of a higher 
disability evaluation for post operative left ankle strain, 
currently evaluated as 20 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 
(1998).

5.  The schedular criteria for assignment of a higher 
disability evaluation for mood disorder, secondary to 
multiple sclerosis, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9435 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 
9405 (1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in February 1999, the veteran 
appeared at a hearing, via video conference, before the 
undersigned Acting Member of the Board.  At that hearing, the 
veteran submitted additional evidence in support of his 
claim, along with a waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304(c).  As such, the Board 
will proceed with this appeal. 

The veteran initiated this appeal by disagreement with the 
original assignment of a disability evaluation for multiple 
sclerosis with optic atrophy of the left eye.  That 
disability was subsequently recharacterized, as described in 
the ISSUE portion of this decision, to differentiate between 
parts of the body affected by multiple sclerosis.  The Board 
finds that the claims for assignment of higher evaluations 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, No. 96-947 12 Vet. 
App. 119, 126 (1999). The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Multiple sclerosis is a disease process, which is rated at a 
minimum of 30 percent under 38 C.F.R. § 124a, Diagnostic Code 
8018, with higher ratings assigned for separately rated 
residuals.  In the present case, the veteran was originally 
rated at the minimum 30 percent evaluation for multiple 
sclerosis, with no higher rating for separate residuals.  
However, since the original grant of service connection, all 
of the veteran's residual disabilities of his multiple 
sclerosis have been separately rated pursuant to the 
applicable diagnostic codes that reflect the degree of 
impairment for each disability, as described below.  The 
Board points out that, aside from the veteran's left ankle 
disability, all of the issues involved in this appeal are 
related to his multiple sclerosis disability.

Initially, the Board notes that during the pendency of this 
appeal, the veteran was granted higher evaluations for the 
following disabilities:  multiple sclerosis with optic 
atrophy of the left eye, impairment of field of vision, both 
eyes; weakness of the left upper extremity, secondary to 
multiple sclerosis; and weakness of the left lower extremity, 
secondary to multiple sclerosis.  However, as there has been 
no express indication by the veteran that he was limiting his 
appeal to assignment of specific ratings, and as the veteran 
has not been assigned the highest ratings available for the 
issues on appeal, the issues remain in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).


A.  Multiple Sclerosis with Optic Atrophy of the Left Eye, 
Impairment of Field of Vision, Both Eyes

In a January 1994 rating decision, the veteran was granted 
service connection for multiple sclerosis with optic atrophy 
of the left eye, and a 30 percent evaluation was assigned 
from August 1993.  That decision was based on evidence that 
included the veteran's service medical records and 
postservice VA and private medical records.  Although there 
was no definitive evidence of multiple sclerosis during 
service, there was evidence of multiple sclerosis during the 
presumptive period for establishing service connection.  See 
38 C.F.R. § 3.307(a)(3).  

Reviewing the postservice medical evidence, in summary, a 
June 1993 MRI of the veteran's brain, from Our Lady of 
Bellefonte Hospital, indicated changes consistent with 
extensive multiple sclerosis plaques.  A July 1993 private 
medical record from S. Douglas Deitch, M.D., contained a 
notation that the veteran likely had multiple sclerosis.  
Furthermore, an October 1993 VA examination report indicated 
that the veteran had optic atrophy, secondary to multiple 
sclerosis, which decreased the visual acuity in the left eye.  
Right visual acuity was correctable to 20/20, while left 
visual acuity was correctable to 20/70.  The visual fields 
were normal.  Based on the foregoing findings, the RO 
determined that a 30 percent evaluation was appropriate under 
38 C.F.R. § 124a, Diagnostic Code 8018, which sets forth the 
minimum criteria for rating multiple sclerosis.  That finding 
was based on the fact that the veteran's residuals of 
multiple sclerosis at that time were primarily affecting his 
vision.  In that regard, if the veteran was rated under the 
diagnostic code for impaired central visual acuity, he would 
have been entitled to no more than a 10 percent evaluation.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  As such, the 
higher rating of 30 percent was assigned, pursuant to 
38 C.F.R. § 124a, Diagnostic Code 8018.

In a May 1995 VA visual examination, the veteran was 
diagnosed as having no current ocular manifestations of 
multiple sclerosis, although during flare-ups he would 
experience optic neuritis and diplopia.  His right eye visual 
acuity was 20/20 corrected, and the left eye visual acuity 
was 20/25, corrected.

In a January 1996 rating decision, the RO began to rate the 
veteran's residuals of multiple sclerosis based on the 
individual disabilities.  Consequently, the veteran continued 
to be rated at the minimum 30 percent evaluation for multiple 
sclerosis with optic atrophy of the left eye, but there was 
no higher rating for a visual disability at that time, 
particularly in light of the findings in the May 1995 VA 
examination, noted above.  The 30 percent evaluation was 
assigned effective from August 9, 1993 to March 20, 1995; and 
effective from March 21, 1995, the veteran was assigned 
separate disability ratings for disabilities of the left 
upper and lower extremities, and for a mood disorder, which 
are described later in this decision.

At a January 1997 VA examination, the veteran was assessed 
with multiple sclerosis with systemic manifestations.  The 
examiner indicated that the veteran may have low tension 
glaucoma.  In March 1997, the veteran was hospitalized at a 
VA hospital for mild multiple sclerosis exacerbation.  In a 
July 1997 VA examination, it was noted that the veteran's 
vision was severely limiting to his daily functioning, as he 
only had central vision and no peripheral vision.

At an August 1998 VA examination, the veteran's field of 
vision average contraction was 10 in the right eye and 9 in 
the left eye.  It was also noted that the veteran's visual 
acuity was 20/200, bilaterally.  In August 1998, the veteran 
was hospitalized in a VA hospital for acute exacerbation of 
his multiple sclerosis.  He complained of occasional vision 
changes; his vision was reported to be fine, with no changes 
in the visual field.  

In light of the foregoing, in a September 1998 rating 
decision, the veteran was awarded a 70 percent evaluation for 
multiple sclerosis, with optic atrophy of the left eye, 
impairment of field of vision, both eyes.  The 70 percent 
evaluation was made effective from July 1997, and is the 
subject of this appeal.

The RO assigned a 70 percent evaluation for the veteran's 
multiple sclerosis, with optic atrophy of the left eye, 
impairment of field of vision, both eyes, pursuant to 
38 C.F.R. §§ 4.84a, 4.124a, Diagnostic Codes 8018-6080.  
According to Diagnostic Code 6080, a 70 percent evaluation is 
assigned for field, visual, concentric contraction to 15 
degrees, but not to 5 degrees, bilaterally.  A 100 percent 
evaluation requires field, visual, concentric contraction to 
5 degrees, bilaterally.  Notes to Diagnostic Code 6080 
indicate that the correct diagnosis reflecting disease or 
injury should be cited, and that demonstrable pathology 
commensurate with the functional loss will be required.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, note 1.  The note 
further indicates that the concentric contraction ratings 
require contraction within the stated degrees, temporarily; 
the nasal contraction may be less.  Alternative ratings are 
to be employed when there is a ratable defect of visual 
acuity, or a different impairment of the visual field in the 
other eye.  Concentric contraction resulting from 
demonstrable pathology to 5 degrees or less will be 
considered on a parity with reduction of central visual 
acuity to 5/200 (1.5/60) or less for all purposes.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, note 2.

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the applicable scheduler criteria, and finds 
that the disability evaluations assigned for the veteran's 
multiple sclerosis, with optic atrophy of the left eye, 
impairment of field of vision, both eyes, since the effective 
date of service connection, in August 1993, and up until the 
present time, have been appropriate, and there is no basis 
for assignment of higher disability evaluations at any time.  
See Fenderson, supra.  In that regard, the Board notes that 
at the time of the initial grant of service connection, the 
veteran's visual impairment would have warranted no more than 
a 10 percent evaluation under the rating criteria for 
impaired vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6079.  As such, the higher rating of 30 percent was properly 
assigned, pursuant to 38 C.F.R. § 124a, Diagnostic Code 8018.  
Subsequently, it appears from the evidence that the veteran's 
vision improved, as reflected in the May 1995 VA examination, 
which noted visual acuity of 20/20 corrected in the right 
eye, and 20/25 corrected in the left eye.  Thus, at that time 
there was no basis for a higher evaluation for impaired 
vision.  See 38 C.F.R. § 4.84a.  In fact, based on the 
evidence of record, the veteran did not warrant a higher 
evaluation for multiple sclerosis, with optic atrophy of the 
left eye, impairment of field of vision, both eyes, prior to 
July 1997.  At that time, the veteran was hospitalized for 
multiple sclerosis, and his vision was noted to be severely 
disabling.  Further, in the August 1998 VA examination, the 
veteran's field of vision average contraction was 10 in the 
right eye and 9 in the left eye.  It was also noted that the 
veteran's visual acuity was 20/200, bilaterally.  Such 
findings appropriately warrant a 70 percent evaluation under 
38 C.F.R. § 4.84a, Diagnostic Code 6080, as well as under 
38 C.F.R. § 4.84a, Diagnostic Code 6075.  

Although a 70 percent evaluation is warranted, there is no 
basis for assignment of a higher evaluation at this time.  In 
that regard, there is no evidence of field, visual, 
concentric contraction to 5 degrees, bilaterally, see 
38 C.F.R. § 4.84a, Diagnostic Code 6080, nor is there any 
evidence of impaired visual acuity worse than 20/200, 
bilaterally, see 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079.  The Board acknowledges the veteran's contentions, 
presented in a February 1999 hearing, in which he stated that 
his visual condition made it difficult to read a book, and 
also adversely affected his balance.  However, the Board 
finds that those complaints are contemplated by the currently 
assigned 70 percent evaluation.  In conclusion, as explained 
above, the Board finds that the veteran has been assigned 
appropriate disability ratings since service connection has 
been in effect for multiple sclerosis, with optic atrophy of 
the left eye, impairment of field of vision, both eyes, and 
there is no basis for assignment of a disability evaluation 
in excess of 70 percent. 


B.  Weakness of the Left Upper Extremity, Secondary to 
Multiple Sclerosis 

In a January 1996 rating decision, the veteran was granted 
service connection for weakness of the left upper extremity, 
as secondary to multiple sclerosis.  A 20 percent evaluation 
was assigned from March 1995.  That decision was based on 
evidence that included findings in March 1995 VA outpatient 
treatment records, an April 1995 VA hospitalization report, 
and a December 1995 VA examination, all of which reflected a 
loss of function in the veteran's left upper extremity.  The 
December 1995 VA examination report contained a diagnosis of 
multiple sclerosis with paresthesia and weakness of the left 
side of the body involving, in part, the left upper 
extremity.  The veteran complained of limited use of his left 
hand.  The examiner indicated that the veteran was not able 
to use his left upper extremity for fine function such as 
reaching, grasping, or taking things, without a great deal of 
difficulty.  He had irregular motion of the left upper 
extremity, and he lacked fine motor coordination.  There was 
a 50 percent decrease of strength in ranges of motion of the 
left upper extremity, and muscle wasting.  There was also 
decreased sensory and decreased vibratory sense on the left 
side of his body.  

At a February 1996 VA examination, the veteran was noted to 
have full range of motion in his upper extremities, although 
there was great weakness in his left upper extremity at the 
shoulder, elbow, and wrist.  The examiner judged the left 
upper extremity as having approximately 75 percent less 
strength than the right upper extremity.  The veteran also 
had a lack of fine motor coordination and decreased sensation 
in the left upper extremity.

In light of the foregoing clinical findings, in a May 1996 
rating decision the RO increased the evaluation for the 
veteran's weakness of the left upper extremity, secondary to 
multiple sclerosis, to 30 percent disabling, effective from 
March 1995.  That evaluation is currently in effect, and is 
the subject of this appeal.

In August 1998, the veteran was hospitalized in a VA hospital 
for acute exacerbation of multiple sclerosis.  He complained 
of leftsided weakness and numbness.  It was noted that he had 
weakness of 4/5 his left upper extremity.  At the February 
1999 hearing, the veteran indicated that the condition of his 
upper extremities had not changed much since assignment of 
the 30 percent evaluation.  He indicated that he experienced 
tremors in his upper extremities.  

The veteran was initially assigned a 20 percent evaluation 
for weakness of the left upper extremity, as secondary to 
multiple sclerosis pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8516, which prescribes a 20 percent evaluation for 
moderate incomplete paralysis of the ulnar nerve, minor 
extremity.  A 30 percent evaluation is assigned for severe 
incomplete paralysis of the minor extremity.  A 50 percent 
evaluation for the minor extremity requires evidence of 
complete paralysis, manifested by the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  The Board notes 
that when evaluating peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be mild, or at most, the moderate degree.  See 
note to 38 C.F.R. § 4.124a, "Diseases of the Peripheral 
Nerves." 

Based on a review of the record, and the applicable legal 
criteria, the Board finds that the veteran's weakness of the 
left upper extremity, as secondary to multiple sclerosis, was 
appropriately rated as 30 percent disabling, effective March 
1995, and the evidence does not currently warrant an 
evaluation in excess of 30 percent.  In that regard, the 
Board acknowledges that the evidence has reflected severe 
incomplete paralysis in the left upper extremity.  For 
example, as described above, the veteran has limited function 
of the left upper extremity, he does not have fine function 
ability, he has irregular motion of the left upper extremity, 
and his strength is much less than that of the right upper 
extremity.  However, the Board finds no evidence of record 
that the veteran's left upper extremity manifests a "griffin 
claw" deformity, or an inability to spread the fingers, or 
other criteria, so as to warrant a 50 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  In fact, the 
Board notes that in the February 1999 hearing, the veteran 
indicated that his left upper extremity had not really 
worsened recently.  In short, the Board finds that the 30 
percent rating assigned for the veteran's weakness of the 
left upper extremity, as secondary to multiple sclerosis, is 
appropriate at this time, and there is no basis for 
assignment of a higher evaluation.  

In reaching this decision, the Board considered other 
potentially applicable rating codes, however, the Board finds 
that the medical evidence of record is not clinically 
characteristic of ankylosis of the elbow (Diagnostic Code 
5205); ratable limitation of motion of the forearm 
(Diagnostic Codes 5206-5207); or degenerative joint disease 
(Diagnostic Code 5003); such that a higher evaluation would 
be applicable under those rating codes.  See 38 C.F.R. 
§ 4.71a, Plate I.  In short, the Board finds that the 
disability evaluation for the veteran's weakness of the left 
upper extremity, as secondary to multiple sclerosis is 
appropriately evaluated at the 30 percent rate under 
Diagnostic Code 8516.  



C.  Weakness of the Left Lower Extremity, Secondary to 
Multiple Sclerosis 

In a January 1996 rating decision, the veteran was granted 
service connection for weakness of the left lower extremity, 
as secondary to multiple sclerosis, and a 20 percent 
evaluation was assigned from March 1995.  That decision was 
based on evidence that included findings in May 1995 and 
December 1995 VA examinations.  In the May 1995 VA 
examination, the veteran was diagnosed with mild left foot 
drop, and mild left hemiparesis, secondary to multiple 
sclerosis.  At the December 1995 VA examination, the veteran 
was diagnosed with multiple sclerosis with paresthesia and 
weakness of the left side of the body, including the left 
lower extremity.  The veteran complained of a persistent 
left-sided limp, and the examiner noted that he had a rather 
severe limp on the left leg and that he would somewhat drag 
the left leg.  The veteran's gait was not stable, and he 
could not stand on heels and toes, or squat due to loss of 
balance.  The veteran exhibited difficulty with fine 
coordination of the left lower extremity, such as the heel-
to-shin maneuver.  The veteran also manifested 50 percent 
decreased muscle mass in the left lower extremity, as well as 
loss of sensation.  

At a February 1996 VA examination, the veteran was noted to 
have an overall lack of coordination in the left lower 
extremity at the hip, knee, and ankle.  There was weakness in 
the left lower extremity, although there was no significant 
muscle atrophy noted.  There was also a great deal of 
weakness in ranges of motion of the left lower extremity, in 
that the veteran could only flex his hip to 45 degrees, and 
abduct to 25 degrees.  

In light of the foregoing, in a May 1996 rating decision, the 
RO increased the evaluation for the veteran's weakness of the 
left lower extremity, secondary to multiple sclerosis, to 30 
percent disabling from March 1995.  That evaluation is 
currently in effect, and is the subject of this appeal.  

The RO initially assigned a 20 percent evaluation for 
weakness of the left lower extremity, secondary to multiple 
sclerosis, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521, which prescribes a 20 percent evaluation for moderate 
incomplete paralysis of the external popliteal nerve (common 
peroneal); a 30 percent evaluation requires evidence of 
severe incomplete paralysis.  A 40 percent evaluation 
requires complete paralysis, with evidence of foot drop and 
slight droop of first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

The Board notes that when evaluating peripheral nerve 
injuries, the term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be mild, or at most, the moderate 
degree.  See note to 38 C.F.R. § 4.124a, "Diseases of the 
Peripheral Nerves." 

A June 1997 addendum to the June 1997 VA examination 
indicates that the extent of weakness of the veteran's left 
leg was 4/5 on dorsiflexion of the hip, 4/5 on extension of 
the leg, and 3/5 on dorsiflexion of the foot.  The examiner 
indicated that a 5/5 would mean normal strength, while a 4/5 
indicated that the examiner could overcome the patient, and a 
3/5 would mean that the patient could overcome gravity but 
could not overcome the examiner.  The examiner opined that 
the veteran's left leg weakness from the hip, down through 
and including the knee, is due to his multiple sclerosis.

In August 1998, the veteran was hospitalized in a VA hospital 
for acute exacerbation of multiple sclerosis.  He complained 
of leftsided weakness and numbness.  It was noted that he had 
weakness of 4/5 his left lower extremity.  In the February 
1999 hearing, the veteran indicated that his lower extremity 
had worsened in that he was now dependent on a cane or 
crutch, due to loss of balance problems. 

Based on the evidence of record, in conjunction with the 
applicable legal criteria, the Board finds that the veteran's 
weakness of the left lower extremity, as secondary to 
multiple sclerosis, was appropriately rated as 30 percent 
disabling, effective March 1995, and the evidence does not 
currently warrant an evaluation in excess of 30 percent.  See 
Fenderson, supra.  In that regard, the Board accepts that the 
evidence has reflected severe incomplete paralysis in the 
left lower extremity, as the veteran has decreased strength 
in that extremity, which affects his balance and his gait.  
In fact, the veteran recently indicated that he is dependent 
on a cane or crutch for support.  However, the Board finds no 
evidence of record that the veteran's left lower extremity 
manifests complete paralysis, including foot drop and slight 
droop of first phalanges of all toes, inability to dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes, so as to 
warrant a 40 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  In short, the Board finds that the 30 
percent rating assigned for the veteran's weakness of the 
left upper extremity, as secondary to multiple sclerosis, is 
appropriate at this time, and there is no basis for 
assignment of a higher evaluation.  


D.  Postoperative Left Ankle Strain

In a January 1994 rating decision, the veteran was granted 
service connection for a postoperative recurrent left ankle 
sprain, and a 10 percent evaluation was assigned from August 
1993.  That decision was based on evidence that included the 
veteran's service medical records, which reflected a 1988 
left ankle injury that was diagnosed as a chronic Achilles 
tendonitis.  A postservice VA medical examination, dated in 
October 1993, reveals dorsiflexion to zero degrees, and 
plantar flexion from zero to 30 degrees.  Inversion and 
eversion were zero degrees.  There was no lateral or medial 
deviation of the foot present, no local edema, and no sensory 
or motor loss at the time of examination.  A VA X-ray of the 
left ankle revealed no evidence of an acute fracture or 
dislocation.

At a May 1995 VA examination, the veteran's left foot 
manifested slight foot drop.  Dorsiflexion was to 20 degrees, 
and plantar flexion was to 20 degrees.  Inversion was to 10 
degrees, and eversion was to zero degrees.  At a February 
1996 VA examination, the veteran's left ankle was described 
as being limited in range of motion.  The ankle was stable, 
but fixed in approximately five degrees of inversion, which 
the veteran was unable to straighten.

At a January 1997 VA examination of the joints, the veteran 
was diagnosed with traumatic injury to the left ankle with 
surgery to the left ankle, and minimal functional 
improvement.  The left foot was described to be carried in a 
position of perhaps 20 degrees flexion constantly, and was 
slightly inverted.  Flexion beyond the baseline position was 
limited to 5 degrees, as was dorsiflexion beyond that.  The 
veteran could neither invert nor exvert the left foot.  He 
could also neither abduct or adduct the left foot.  Flexion 
of the great toe and the other toes of the left foot was 
minimal, with no sensation in the left great toe.  When 
standing erect, with eyes closed, the veteran would lose his 
balance within a few seconds.  An X-ray of the left ankle was 
normal; there was no significant osseous or articular 
abnormality, and the soft tissues were unremarkable.  

In a September 1998 rating decision, the RO increased the 
disability evaluation for the veteran's postoperative 
recurrent left ankle strain to 20 percent, effective from May 
1995.  That rating is currently in effect, and is the subject 
of this appeal.  

The RO initially assigned a 10 percent evaluation for post 
operative recurrent left ankle strain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which prescribes a 10 percent 
evaluation for moderate limitation of motion of the ankle; a 
20 percent evaluation requires evidence of marked limitation 
of motion of the ankle.  A 20 percent evaluation is the 
highest evaluation available under that diagnostic code.  As 
such, the Board will consider whether a higher evaluation may 
be warranted for the veteran's left ankle disability under 
related diagnostic codes.  See 38 C.F.R. § 4.20.  In that 
regard, the Board notes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, a 30 percent evaluation may be assigned 
for ankle ankylosis, if there is evidence of ankylosis in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between zero degrees and 10 degrees.   A 40 
percent evaluation requires ankle ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.  

Based on a review of the evidence, the Board finds that the 
veteran's left ankle disability was appropriately rated at 10 
percent from August 1993, and 20 percent from May 1995, and 
there is no current basis for assignment of a higher 
evaluation.  See Fenderson, supra.  In that regard, the Board 
notes that prior to May 1995, the veteran's left ankle 
manifested some limited motion, as reflected at the October 
1993 VA examination described above.  However, during the May 
1995 VA examination, and since that time, the veteran's left 
ankle has manifested increased limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271; see also 38 C.F.R. 
§ 4.71a, Plate II.  However, although the veteran's left 
ankle has been described as being carried in 20 degrees of 
flexion, there is no evidence of ankylosis between 30 and 40 
degrees, so as to warrant a higher evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  See 38 C.F.R. § 4.20.  In 
short, the Board finds that the 20 percent evaluation is 
currently appropriate, and there is no basis for a higher 
evaluation at this time.  


E.  Mood Disorder

In a January 1996 rating decision, the veteran was granted 
service connection for a mood disorder, secondary to multiple 
sclerosis.  That decision was based on evidence that included 
findings at a May 1995 VA examination, which contains a 
diagnosis of mood disorder, secondary to multiple sclerosis, 
with depressive features.  The veteran indicated that he 
began to feel depressed when he was diagnosed with multiple 
sclerosis.  Upon objective examination, the veteran exhibited 
a good sense of humor, and his speech had normal volume, 
rate, and cadence.  The veteran's mood and affect were broad 
and variable.  He was negative for delusions, obsessions, and 
bizarre ideations, and did not appear to have any illusions 
or hallucinations.  His stream of thought was fluid and 
logically organized, and he was well-oriented to all spheres.  
He demonstrated an intact ability to maintain concentration, 
was not suicidal or homicidal, and his insight and judgment 
were good.  The 10 percent evaluation assigned in the January 
1996 rating decision has remained in effect, and is the 
subject of this appeal.

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 
4.130 (1998) (hereinafter referred to "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
In light of the foregoing, the Board will evaluate the 
veteran's mood disorder under both the current version of the 
regulations and the version in effect prior to November 1996 
("former" regulations), and apply the most favorable result 
to the veteran.  In the present case, as reflected in a 
September 1998 Supplemental Statement of the Case, the RO 
considered the veteran's claim under both the former and 
current versions of the rating criteria, and determined that 
an evaluation in excess of 10 percent was not warranted.  For 
the reasons set forth below, the Board agrees with the RO's 
decision.

The RO assigned the veteran a 10 percent evaluation for a 
mood disorder pursuant to 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996), which set forth the criteria for dysthymic 
disorder; adjustment disorder with depressed mood; major 
depression without melancholia.  That disability was rated 
under the General Rating Formula for Psychotic Disorders, 
which prescribed a 10 percent evaluation for mild impairment 
of social and industrial adaptability; a 30 percent 
evaluation required evidence of definite impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).

In regard to the criteria for a 30 percent set forth 
evaluation above, VA's General Counsel has concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOPGCPREC 9-93, 59 Fed. 
Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 
(1993).  

According to the current regulations, effective as of 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, mood disorder, not otherwise 
specified, is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9435 (1998), and is rated according to the General 
Formula for Mental Disorders.  A 10 percent evaluation is 
assigned if there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9435, 9440 (1998).

At a January 1997 VA examination for mental disorders, the 
veteran was diagnosed with affective disorder, not otherwise 
specified, as well as adjustment disorder with mixed 
emotions.  In summary, the examiner indicated that the 
veteran used to be extremely active, and is now facing a 
devastating disorder which has limited his ability to perform 
at his usual rate of functioning.  He has been having 
difficulty adjusting to his current physical and progressing 
limitations, which have imposed psychosocial stressors in his 
vocational, social, and personal life.  Nevertheless, the 
examiner stated that, even though the veteran had enough 
clinical symptoms to fulfill an affective disorder, he still 
did not meet the diagnostic criteria for dysthymia or major 
affective disorder. 

At the February 1999 hearing, the veteran testified that he 
would get agitated rather easily about his condition.  For 
example, it disturbed him that it was not safe for him to 
hold his child.  He also described some speech difficulties.  
He stated that he had not been hospitalized for his mood 
disorder.  

The Board finds that the veteran has been appropriately rated 
at 10 percent for a mood disorder under both versions of the 
rating criteria, and there is no current basis for an 
evaluation in excess of 10 percent.  In that regard, the 
Board finds no persuasive evidence of record of definite 
occupational and social impairment, or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  38 C.F.R. § 4.130, Diagnostic Codes 9435, 9405 
(1998).  In fact, although the veteran has manifested signs 
of depression, secondary to his multiple sclerosis, he 
indicated in the February 1999 hearing that he is currently 
working, and he appears to be functioning satisfactorily with 
his family and daily activities.  There is no evidence of 
panic attacks, impaired memory, suspiciousness, or anxiety.  
In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 10 percent evaluation for a mood disorder, as 
secondary to multiple sclerosis.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996). 

F.  Conclusion

In reaching the foregoing determinations, the Board finds 
that there was not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for favorable resolution of the appeal.  38 U.S.C.A. 
§ 5107(b).  Additionally, the Board considered the complete 
history of the veteran's disabilities on appeal, as well as 
the current clinical manifestations of each disability and 
their effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Part 4 have also been considered.  Should any of 
the veteran's disabilities increase in severity, he may be 
entitled to a higher evaluations; however, at present, there 
is no basis for assignment of higher evaluations.  See 
38 C.F.R. § 4.1.

ORDER

The claim for assignment of a higher disability evaluation 
for multiple sclerosis with optic atrophy of the left eye, 
impairment of field of vision, both eyes, currently evaluated 
as 70 percent disabling, is denied. 

The claim for assignment of a higher disability evaluation 
for weakness of the left upper extremity, secondary to 
multiple sclerosis, currently evaluated as 30 percent 
disabling, is denied.

The claim for assignment of a higher disability evaluation 
for weakness of the left lower extremity, secondary to 
multiple sclerosis, currently evaluated as 30 percent 
disabling, is denied.

The claim for assignment of a higher disability evaluation 
for post operative left ankle strain, currently evaluated as 
30 percent disabling, is denied.

The claim for assignment of a higher disability evaluation 
for a mood disorder, secondary to multiple sclerosis, 
currently evaluated as 10 percent disabling, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

